    Case 13-27091      Doc 736       Filed 12/07/18 Entered 12/07/18 13:28:11         Desc Main
                                      Document     Page 1 of 11


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

    IN RE:                                      )   Chapter 11
                                                )   Case No. 13-27091
    WEST SIDE COMMUNITY HOSPITAL                )   Jointly Administered
    INC., et al.,1                              )   Honorable Deborah L. Thorne
                                                )   Hearing Date: December 18, 2018
                                Debtors.        )   Hearing Time: 10:00 a.m.


                        SUPPLEMENTAL CERTIFICATE OF SERVICE

         Allen J. Guon certifies that he caused to be served a true and correct copy of

Motion Of Liquidating Trustee For Entry Of Final Decree [Dkt 734] upon the attached Service

List via U.S. Mail, first class, postage pre-paid on December 7, 2018.


                                                           /s/ Allen J. Guon


Allen J. Guon (#6244526)
Fox Rothschild LLP
321 North Clark Street, Suite 800
Chicago, Illinois 60654
Tel: (312) 541-0151
aguon@foxrothschild.com

Counsel to the Liquidating Trustee




1
 The Debtors consist of West Side Community Hospital Inc., Garfield Kidney Center, LLC and Superior
Home Health, L.L.C.



ACTIVE\250078\00001\80954450.v1-12/7/18
 Case 13-27091         Doc 736       Filed 12/07/18 Entered 12/07/18 13:28:11        Desc Main
                                      Document     Page 2 of 11


                                          SERVICE LIST

Integrated Medical Systems Inc.                     Abbot Laboratories Inc.
12600 S. Holiday Dr.                                c/o Kohner Mann & Kailas SC
Alsip, IL 60803                                     4650 N. Port Washington Rd., 2nd Fl N
                                                    Milwaukee, WI 53212-1059
CDW LLC
Attn: Vida Krug                                     Krieg Devault LLP
200 N. Milwaukee Ave.                               c/o Mark Bina
Vernon Hills, IL 60061                              30 N. Lasalle St. Ste. 2800
                                                    Chicago IL, 60602
Gordon Food Service
c/o Arvon Funding LLC                               Shamrock Scientific Specialty
PO Box 1434                                         34 Davis Dr.
Grand Rapids, MI 49501                              PO Box 143
                                                    Bellwood, IL 60104
Triad Isotopes Inc.
4205 Vineland Rd. Ste. L1                           Bashi Bandari
Orlando FL, 32811                                   812 St. Stephens Green
                                                    Oak Brook, IL 60521
Otis Elevator Company et al
Attn: Treasury Services-Credit/Collections          Power Com Corporation
1 Farm Springs 1st Fl.                              709 Rose Road
Farmington, CT 06032                                Lake Zurich, IL 60047

Hill-Rom Company Inc.                               RPS Imaging
1069 State Route                                    1815 Washington Street
Batesville, IN 47006                                Michigan City, IN 46360

Hospira Worldwide Inc.                              Stan A. Huber Consultants Inc.
c/o Kohner Mann & Kailas SC                         200 North Cedar Road
4650 N. Port Washington Rd. 2nd Fl. North           New Lenox, IL 60451
Milwaukee ,WI 53212-1059
                                                    Estate of Jean Johnson
Maxim Healthcare Services Inc.                      c/o David Pribyl, Esq.
dba Maxim Staffing                                  325 N. Milwaukee Ave Ste. 202
c/o Stinson Morrison Hecker; Attn: D. Clark         Libertyville, IL 60048
1775 Pennsylvania Ave. NW Ste. 800
Washington, DC 20006                                Cook Medical Inc.
                                                    22988 Network Place
City of Chicago Dept. of Finance/Bureau of          Chicago,IL 60673
Water Billing Noticing & Cust. Service
333 S. State St. Ste. 330                           Medline Industries
Chicago, IL 60604                                   Attn: Anne Kisha, Bankruptcy Analyst
                                                    One Medline Pl.
                                                    Mundelein, IL 60060



ACTIVE\250078\00001\80954450.v1-12/7/18
 Case 13-27091         Doc 736       Filed 12/07/18 Entered 12/07/18 13:28:11       Desc Main
                                      Document     Page 3 of 11


Tri-Anim Health Service Inc.                         Marketing Solutions Advantage
PO Box 8023                                          17116 Tapper Street
Dublin, OH 43016                                     Suite 700/ South Building
                                                     Lowell, IN 46356
Ortho Pro LLC
3939 S. Wasatch Blvd.                                Covidien
Salt Lake City, UT 84124-2224                        15 Hampshire St.
                                                     Mansfield, MA 02048
Alpha Baking Company Inc.
36230 Treasury Center                                Biotech Systems Ltd.
Chicago, IL 60694-6200                               c/o Rajiva Nandan
                                                     1405 Estate Lane
Tetra Medical Supply Corp.                           Glenview, IL 60025
6364 W. Gross Point Rd.
Niles, IL 60714                                      Dr. James Caruso
                                                     2408 Shaker Court
C R Bard Inc.                                        Naperville, IL 60564
c/o Hunton/Williams; Attn: R. Norton
200 Park Ave 53rd Fl.                                Jasculca Terman and Associates, Inc.
New York, NY 10166                                   730 North Franklin Street, Suite 510
                                                     Chicago, IL 60654-7221
BSA Life Structures
9365 Counselors Row, Suite 300                       Olympus Corporation of the Americas
Indianapolis, IN 46240                               Credit Risk Management Department-MSG
                                                     3500 Corporate Parkway
Solana Surgical LLC                                  Center Valley, PA 18034
1023 Cherry Rd.
Memphis, TN 38117-5423                               Arizant Healthcare Inc.
                                                     Attn: Alan Brown, Special Counsel
Noemi Velgara                                        3M Center 220-9E-02
c/o Thomas V. Canepa                                 St. Paul, MN 55144
200 W. Adams St., Suite 2425
Chicago, IL 60606                                    Dynamex Inc.
                                                     5429 LBJ Frwy #1000
United Radio Communications                          Dallas, TX 75240
9200 South Oketo Avenue
Bridgeview, IL 60455                                 GE Healthcare Systems
                                                     c/o Dehaan & Bach;
Cardinal Health 200 LLC                              Attn: MB Bach Auth. Agent
Attn: Debra Willet                                   25 Whitney Drive, Suite 106
7000 Cardinal Pl.                                    Milford, OH 45150
Dublin, OH 43017
                                                     Alfred Sneed
                                                     c/o Michael A. Humer
                                                     10 S. LaSalle Street, Suite 2424
                                                     Chicago, IL 60603


                                                 3
ACTIVE\250078\00001\80954450.v1-12/7/18
 Case 13-27091         Doc 736       Filed 12/07/18 Entered 12/07/18 13:28:11          Desc Main
                                      Document     Page 4 of 11


                                                     Pitney Bowes
Christine Nwaebibe                                   Global Financial Services LLP
1325 Evergreen                                       c/o Pitney Bowes Inc.
Des Plaines, IL 60016                                Attn: Recovery Group
                                                     27 Waterview Dr.
AIS International                                    Shelton, CT 06484-4361
1413 Tonne Rd.
Elk Grove Village, IL 60007                          AT&T Global Services Inc.
                                                     c/o AT&T Services Inc.
Victoria Pollards                                    Attn: Karen A. Cavagnaro, Lead Paralegal
c/o David G. Pribyl PC                               One AT&T Way Room 3A104
325 N. Milwaukee Ave., Ste. 201                      Bedminster, NJ 07921
Libertyville, IL 60048
                                                     Antoinette Hayes, IND.
Artec Environmental Monitoring                       Administrator of Earl Nattee
8047 Castleton Rd.                                   c/o Patricia Smith
Indianapolis, IN 46250                               222 N. Columbus D., Suite 2010
                                                     Chicago, IL 60601
Elite Staffing Inc.
Corporate Office                                     Lebow & Malecki Consulting Inc.
1400 W. Hubbard St., Ste. 200                        Attn: Martin Tasch
Chicago, IL 60642                                    1001 Warrenville Rd., Ste. 500
                                                     Lisle, IL 60532-4306
Mercy Hospital & Medical Center
Attn: Finance Department, Room B500                  Siemens Healthcare Diagnostics
2525 S. Michigan Avenue                              Attn: Carolyn Miller
Chicago, IL 60616                                    500 GBC Drive Mailstop 802
                                                     Newark, DE 19702
Avelinda Mulingbayan
5232 Brummel St.                                     Kranz Inc.
Skokie, IL 60077                                     2200 Dekoven Ave.
                                                     Racine, WI 53403
Airgas USA LLC
6055 Rockside Woods Blvd.                            Sherina Sisson
Independence, OH 44131                               Independent Admin-Estate of Ethel
                                                     c/o The Law Offices of Michael Gravlin
Cassidy Schade LLP                                   134 N. LaSalle St., Ste. 2020
Attn: Account Dept.                                  Chicago, IL 60602
20 N. Wacker Dr., Ste 1040
Chicago, IL 60606                                    W.W. Grainger Inc.
                                                     Attn: Special Collections Dept.
                                                     14441 Route 60
                                                     Lake Forest. IL 60045




                                                 4
ACTIVE\250078\00001\80954450.v1-12/7/18
 Case 13-27091         Doc 736       Filed 12/07/18 Entered 12/07/18 13:28:11         Desc Main
                                      Document     Page 5 of 11


Piramal Critical Care Inc.                           Altura Communications Solutions LLC
PO Box 21170                                         Attn: Linda Pittman
Lehigh Valley, PA 18002-1170                         1335 S. Acacia Ave.
                                                     Fullerton, CA 92831
Marty T. Byrnes
34 Abbey Springs Dr.                                 Wright Medical Technology
Fontana, WI 53121                                    Attn: Legal Dept.
                                                     5677 Airline Rd.
A Plus Plus Therapy LLC                              Arlington, TN 38002
205 W. Randolph, Suite 820
Chicago, IL 60606                                    Quality Filter Services Inc.
                                                     PO Box 1765
Fisher Scientific Co. LLC                            North Riverside, IL 60546
Attn: Gary Barnes
300 Industry Dr.                                     QBF Graphics Group
Pittsburg, PA 15275                                  18650 Graphics Court
                                                     Tinley Park, IL 60477
Stryker Medical
A Division of Stryker Corporation                    Precision Dynamics Corporation
c/o Lori Purkey                                      4193 Solutions Center
5050 Cascade Rd., SE, Ste 1                          Lockbox No 774193
Grand Rapids, MI 49546-3707                          Chicago, IL 60677

Siemens Water Technologies LLC                       Prc
10 Technology Dr.                                    Prof Research Consultants Inc.
Lowell, MA 01851                                     11326 P Street
                                                     Omaha, NB 68137
McMaster-Carr Supply Company
PO Box 4355                                          Poster Compliance Center
Chicago, IL 60680                                    3687 Mt. Diablo Blvd.
                                                     Suite B100
CenterPoint Energy Services Inc.                     Lafayette, CA 94549
1111 Louisiana CNPT 2045C
Houston, TX 77002                                    Physician Support System
                                                     Joanne Smith / Accounting Manager
Therapists on Demand Inc.                            15 Eby Chiques Road
525 S. 4th St., Ste. 254                             Mount Joy, PA 17552
Philadelphia, PA 19147-1573
                                                     Personnel Planners Inc.
Lewis Paper International Inc.                       913 W. Van Buren, N-3A
c/o Bates & Associations Inc.                        Chicago, IL 60607
PO Box 465100
Aurora, CO 80046                                     Peoples Gas
                                                     200 E. Randolph Street
                                                     Accts Ending #4355 and 7450
                                                     Chicago, IL 60601


                                                 5
ACTIVE\250078\00001\80954450.v1-12/7/18
 Case 13-27091         Doc 736       Filed 12/07/18 Entered 12/07/18 13:28:11     Desc Main
                                      Document     Page 6 of 11


Patten Industries, Inc.                              Nebo Systems Inc.
635 W. Lake Street                                   PO Box 636078
Elmhurst, IL 60126                                   Cincinnati, OH 45263

Pathology Assoc of Chicago                           Multiut Corporation
c/o Healthcare Business Consultants                  7514 N. Skokie Boulevard
1200 Harger Road, Suite 408                          Skokie, IL 60077-3342
Oakbrook, IL 60523
                                                     Mindray DS USA Inc.
Osvaldo P. Valdes                                    24312 Network Place
3408 W. Evergreen                                    Chicago, IL 60673
Chicago, IL 60651
                                                     Merry X-Ray/SourceOne
Organogenesis Inc.                                   Healthcare Inc.
85 Dan Road                                          PO Box 8004
Canton, MA 02021                                     Mentor, OH 44061

Omnicell Inc.                                        Medtox Laboratories
3661 Burwood Drive                                   PO Box 1450
Waukegan, IL 60085                                   NW 8939
                                                     Minneapolis, MN 55485-8939
Ohio Medical Corp.
6690 Eagle Way                                       Medivators
Chicago, IL 60678                                    N.W. 9841
                                                     PO 1450
Office Max Inc.                                      Minneapolis, MN 55485
75 Remmitance Drive
Suite 2698                                           Medi Dose Inc.
Chicago, IL 60675                                    Lock Box 238
                                                     Jamison, PA 18929
Novartis Vaccines
350 Massachusetts Avenue                             Med-Pat Inc. and Inn-Phone
Cambridge, MA 02139                                  31 Riordan Place
                                                     Shrewsbury, NJ
Novamed Incorporated
8136 N. Lawndale Avenue                              Med-Count Inc.
Skokie, IL 60076                                     1400 Renaissance Drive
                                                     Ste 210
Nihon Kohden America Inc.                            Park Ridge, IL 60068-1335
6017 Solutions Center
Lockbox 776017                                       Major Appliance Service
Chicago, IL 60677-6000                               4330 Prescott Avenue
                                                     Lyons, IL 60534
Nelida Scilabra
6334 N. Central Park
Chicago, IL 60659


                                                 6
ACTIVE\250078\00001\80954450.v1-12/7/18
 Case 13-27091         Doc 736       Filed 12/07/18 Entered 12/07/18 13:28:11        Desc Main
                                      Document     Page 7 of 11


Magnaserv Enterprises Inc.                           John G. Sotos & Associates LLC
6209 Gheens Mill Road                                1019 W. Wise Road
Jeffersonville,. IN 47130-9214                       Suite 101
                                                     Schaumburg, IL 60193
Mac Medical Supply Co., Inc.
211 N. Clinton                                       Joanna Szwajnos
Suite 2                                              1611 W. Harrison
Chicago, IL 60661                                    Suite 55
                                                     Chicago, IL 60612
M3 Financial Services Inc.
10330 W. Roosevelt Rd. #200                          J & J Health Care System
Westchester, IL 60154                                5972 Collections Center Drive
                                                     Chicago, IL 60693
M & P Vending Co. Inc.
4440 N. Elston Avenue                                ITXM Clinical Services
Chicago, IL 60630                                    Five Parkway Center
                                                     875 Greentree Road
Locum Tenems Com                                     Pittsburgh, PA 15220
PO Box 405547
Atlanta, GA 30384                                    Ismie Mutual Insurance Co.
                                                     PO Box 71298
Lifestorage of Humboldt Park                         Chicago, IL 60694
4014 W. Grand Avenue
Chicago, IL 60651                                    Integra Pain Management
                                                     PO Box 100416
Lifesource Blood Services                            Atlanta, GA 30384-0416
1523 W. Fullterton Avenue
Chicago, IL 60614                                    Inlander Brothers Inc.
                                                     2021 N. Laramie
Landauer Inc.                                        Chicago, IL 60639-3133
PO Box 809051
Chicago, IL 60680-9051                               Ice Mountain Spring Water
                                                     PO Box 856680
Kimberly-Clark                                       Louisville, KY 40285
PO Box 88125
Chicago, IL 60695-0002                               Hudson Energy
                                                     4 Executive Blvd. Suite 301
Kemps Dairy                                          Suffern, NY 10901
PO Box 1450
NW 5011                                              Hubert Fernandez, M.D.
Minneapolis, MN 55485-5011                           7916 W. Lake Street
                                                     River Forest, IL 60305
Johnstone Supply
6153 W. Mulford Street                               HOH Water Technology Inc.
Unit A                                               PO Box 487
Niles, IL 60714                                      Palatine, IL 60078


                                                 7
ACTIVE\250078\00001\80954450.v1-12/7/18
 Case 13-27091         Doc 736       Filed 12/07/18 Entered 12/07/18 13:28:11        Desc Main
                                      Document     Page 8 of 11


Health Care Logistics Inc.                           Federal Express Corp.
PO Box 400                                           PO Box 94515
Circleville, OH 43113                                Palatine, IL 60094-4515

HD Supply Facilities Maint Ltd.                      Exactech
PO Box 509058                                        2320 NW 66th Court
San Diego, CA 92150-9058                             Gainesville, FL 32653

Getinge USA Inc.                                     Enviro Analysis Inc.
1265 Solutions Center                                4815 E. Carefree Highway
Chicago, IL 60677                                    Suite 108-469
                                                     Cave Creek, AZ 85331
GE Healthcare
PO Box 96483                                         Empire Cooler Service Inc.
Chicago, IL 60693                                    940 W. Chicago Avenue
                                                     Chicago, IL 60642-5494
GE Healthcare
PO Box 640200                                        Edwards Lifesciences
Pittsburgh, PA 15264                                 23146 Network Place
                                                     Chicago, IL 60673-1231
Gammex, Inc.
7600 Discovery Drive                                 Ecolab Inc.
Middleton, WI 53562                                  Pest Elimination Services
                                                     1 Ecolab Place
Gabriel Lopez                                        St. Paul, MN 55102
3108 W. Irving Park Road
Chicago, IL 60618                                    Direct TV
                                                     PO Box 105249
Fuji Film Medical Sys USA, Inc.                      Atlanta, GA 30348-5249
PO Box 347689
Pittsburgh, PA 15251                                 Depuy Orthopedics Inc.
                                                     5972 Collections Center Drive
Fuelman Fleetcorp                                    Chicago, IL 60693
PO Box 195979
Atlanta, CA 30348-5080                               David P. Calimag, M.D.
                                                     1600 Dempster St., Ste LL3
FPIC (The Doctors Company)                           Park Ridge, IL 60068
PO Box 4220
East Lansing, MI 48826-4220                          Cozzini Bros., Inc.
                                                     350 Howard Avenue
Fitzsimmons Hospital Svcs                            Des Plaines, IL 60018
PO Box 497
Oak Forest, IL 60452                                 Compression Therapy Concepts
                                                     555 Industrial Way West
                                                     Eatontown, NJ 07724



                                                 8
ACTIVE\250078\00001\80954450.v1-12/7/18
 Case 13-27091         Doc 736       Filed 12/07/18 Entered 12/07/18 13:28:11       Desc Main
                                      Document     Page 9 of 11


CLIA Laboratory Program                              BioConnect
PO Box 530882                                        Division of RF Industriies
Atlanta, GA 30353-0882                               7610 Miramar Rd.
                                                     San Diego, CA 92126
Classic X-Ray Ltd.
1945 S. Wright Blvd.                                 Bemes, Inc.
Schaumburg, IL 60193                                 800 Sunpark Drive
                                                     Senton, MO 63026
CJ Erickson Plumbing Company
4141 W. 124th Place                                  Baxter Healthcare Corp.
Alsip, IL 60803                                      PO Box 70564
                                                     Chicago, IL 60673
Certified Languages Int'l
4724 SW Macadam – Suite 100                          B. Braun Interventional Inc.
Portland, OR 97239                                   824 Twelfth Avenue
                                                     Bethlehem, PA 18018-3524
Centurion Medical Products
PO Box 842816                                        Atenea Robles
Boston, MA 02284-2816                                2327 N. Sacramento Avenue
                                                     Chicago, IL 60647
Carstens Health Industries Inc.
PO Box 99110                                         AT&T
Chicago, IL 60693                                    PO Box 5080
                                                     Carol Stream, IL 60197
Capintec Inc.
7 Vreeland Road                                      Angelo Stamos, DMD
Florham Park, NJ 07932                               4020 W. Armitage
                                                     Chicago, IL 60639-3739
Bracco Diagnostics Inc.
PO Box 532411                                        Anderson Pest Control
Charlotte, NC 28290-2411                             PO Box 600670
                                                     Jacksonville, FL 32260-0760
Boston Scientific Corp.
PO Box 8500-6205                                     Amtrust North America, Inc.
Philadelphia, PA 19178                               Technology Insurance Company
                                                     PO Box 318004
Body Mind Spirit Fitness                             Cleveland, OH 44131-2550
6223 West Roscoe Streert
Chicago, IL 60634                                    AMO
                                                     75 Remittance Drive
Biotronik Inc.                                       Suite #1437
6024 Jean Road                                       Chicago, IL 60675-1437
Lake Oswego, OR 97035
                                                     Amina Gassam
                                                     900 W. Magate Terrace, #1C
                                                     Chicago, IL 60640


                                                 9
ACTIVE\250078\00001\80954450.v1-12/7/18
 Case 13-27091         Doc 736       Filed 12/07/18 Entered 12/07/18 13:28:11      Desc Main
                                     Document      Page 10 of 11


Amerisource                                          Strycker Medical
Bergen Corporate Office                              Division of Stryker Corporation
1300 Morris Drive                                    c/o Lori Purkey
Chesterbrook, PA 19087                               5050 Cascade Rd. SE, Ste 1
                                                     Grand Rapids, MI 49546-3707
American Messaging
Wireless Messaging Service                           Trimed
PO Box 5749                                          PO BOX 55189
Carol Stream, IL 60197                               Valencia, CA 91385-0189

American General Life                                Thomas Medical
PO Box 0807                                          6102 Victory Way
Carol Stream, IL 60132                               Indianapolis, IN 46278-2934

American Express                                     Tao Systems Inc.
P.O. Box 0001                                        2808 Forest Creek Lane
Los Angeles, CA 90096                                Naperville, IL 60565-3567

Allscripts                                           Synthes (USA)
24630 Network Place                                  PO BOX 8538-662
Chicago, IL 60673                                    Philadelphia, PA 19171

Alfonso Bardales, M.D.                               Synergy Coverage Solutions
2740 Coconut Bay Lane – Unit 3M                      217 S Tryon Street
Sarasota, FL 34237-3055                              Charlotte, NC 28202

Aisha M. Jaleel, M.D.                                Suria Solutions Inc.
1854 River Ridge Circle                              PO Box 526
Naperville, IL 60565                                 Lake Bluff, IL 60044

Siemens Healthcare Diagnostics, Inc.                 Surgical Specialties Corp.
c/o Gregory J. Hauck                                 PO BOX 82344
40 Liuberty Blvd., Mail Code 40-3L                   Philadelphia, PA 19128
Malvern, PA 19355
                                                     Suburan Door Check & Lock
American Express Centurion Bank                      415 W Ogden Avenue
c/o Becket and Lee LLP                               Westmont, IL 60559
POB 3001
Malvern, PA 19355-0701                               Streck Laboratories Inc.
                                                     PO Box 45625
Jangsoo Kim, M.D.                                    Omaha, NE 68145
FDBA Northwest Anethesiologist SC
1818 Port Abbey Place                                Stericycle Inc.
Newport Beach, CA 92660                              PO BOX 6575
                                                     Carol Stream, IL 60197-6575



                                                10
ACTIVE\250078\00001\80954450.v1-12/7/18
 Case 13-27091         Doc 736       Filed 12/07/18 Entered 12/07/18 13:28:11      Desc Main
                                     Document      Page 11 of 11


St. Mary Of Nazareth Hospital                        Ricoh Americas Corporation
PO BOX 220292                                        PO BOX 6434
Chicago, IL 60622                                    Carol Stream, IL 60197

Spiros Stamelos M.D.                                 Respironics Inc
1734 W. Algonquin Road                               PO BOX 405740
Arlington Heights, IL 60005                          Atlanta, GA 30384

Spiracur                                             Recover Care
1180 Bordeaux Drive                                  1920 Stanley Gault Parkway
Sunnyville, CA 94089                                 Suite 100
                                                     Louisville, KY 40223
Smith & Nephew Inc.
PO BOX 60333                                         Ream Qato
Charlotte, NC 28260                                  8626 Hotchkiss Drive
                                                     Frankfort, IL 60423
Skytron
Corporate Office                                     Ramon Jugueta Jr.
5085 Corporate Exchange Boulevard                    16 Walnut Grove Court
Grand Rapids, MI 49512                               Lake In The Hills, IL 60153

Simplex/Grinnell LP                                  Quest Diagnostics
91 N Mitchell Court                                  Corporate Office
Addison, IL 60101                                    3 Giralda Farms
                                                     Madison, NJ 07940
Siemens Healthcare Diagnostics
PO BOX 121102                                        Jangsoo Kim, MD
Dallas, TX 75312-1102                                FDBA Northwest Anesthesiologist SC
                                                     1818 Port Abbey Place
Shred-It USA                                         Newport Beach, CA 92660
23166 Network Place
Chicago, IL 60673-1252                               Vanessa Nelson
                                                     PO BOX 2843
Scintech                                             Chicago, IL 60690
Scintillation Technologies Inc.
1520 Caton Center Drive, Suite M                     Cassiday Schade LLP
Baltimore, MD 21227                                  Attn: Accounting
                                                     22 West Adams Street
Sciimage                                             Suite 2900
4916 El Camino Real                                  Chicago, IL 60606
Los Altos, CA 94022

Ricoh USA Inc.
Recovery & Bankruptcy Group
3920 Arkwright Road Suite 400
Macon, GA 31210


                                                11
ACTIVE\250078\00001\80954450.v1-12/7/18
